                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                         EASTERN DUBUQUE DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                ) Case No. CR 18-01023 CJW
vs.                                             )
                                                ) SENTENCING
MICHAEL STEVENSON,                              ) MEMORANDUM
                                                )
                                                )
                      Defendant.                )


       Comes Now, defendant Michael Stevenson, by and through counsel, and

submits this Sentencing Memorandum in accordance with the Court's August 12,

2019, (Doc. 109) Order in this case:

       I.     The Defendant does not anticipate calling any witnesses.

       II.    The Defendant does intend to offer the following exhibits:

              (A)     Character Letters on behalf of Mr. Stevenson.

       III.   The Court will need to decide the following issues at the hearing:

              (1)     Drug Quantity and the corresponding base offense level, USSG

       §2D1.1(c).

              (2)     Two-level enhancement for obstruction of justice pursuant to

              USSG §3C1.1.

              (3)     Three-level adjustment for Aggravated Role, USSG §3B1.1(b).

                                            1
      Case 2:18-cr-01023-CJW-MAR Document 111 Filed 09/30/19 Page 1 of 2
              (4)    Two-level reduction for Acceptance of Responsibility, USSG

              §3E1.1.

              (5)    Upward departure pursuant to USSG §5K2.0(a)(2)(A),

              5K2.0(a)(2)(B) and/or 5K2.1.

              (6)    Defendant's request for credit for time served in a dismissed

              case for conduct related to the instant offense.

              (7)    Defendant's motion for downward variance.

              (8)    Whether Adam Birch and Emily Nelson qualify as victims of

              the instant offense and the related imposition of restitution.

       A brief will be filed separately in this case regarding all of the issues in

dispute.

                                                   Respectfully Submitted
                                                   /s/ Michael K. Lahammer_________
                                                   Michael K. Lahammer, Li 014693
                                                   425 2nd Street SE, Ste. 1010
                                                   Cedar Rapids, IA 52401
                                                   Phone: 319-364-1140
                                                   Attorney for the Defendant
                                                   Email: mike@lahammerlaw.com
Copy to:
John H. Lammers, AUSA
Patrick T. Korth, USPO



I certify that I electronically filed the
above on Sept. 30, 2019, via CM/ECF, and all
parties of record were notified accordingly.
 /s/ Michael K. Lahammer


                                               2
     Case 2:18-cr-01023-CJW-MAR Document 111 Filed 09/30/19 Page 2 of 2
